037-/4)
                                 ELECTRONIC RECORD




                                                                 Obstructing Govt
COA #      03-15-00038-CR                        OFFENSE:        Operations

           Roy Leslie Crayton v. The State of
STYLE:     Texas                                 COUNTY:         Burnet

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    County Court at Law


DATE: 11/20/15                     Publish: NO   TC CASE #:      M29921




                         IN THE COURT OF CRIMINAL APPEALS


          Roy Leslie Crayton v. The State of
STYLE:   Texas                                        CCA#:          Q37-/6
         A?PELLAHt\<>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: /Ply Hy Z&/&                                    SIGNED:                          PC:_

JUDGE:    PC                                          PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD